                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE

Sharif Allende

    v.                              Civil No. 19-cv-208-JD
                                    Opinion No. 2019 DNH 189
Commissioner, New Hampshire
Department of Corrections


                              O R D E R

    Sharif Allende, proceeding pro se and in forma pauperis, is

an inmate at the New Hampshire State Prison.     He brought suit

against the Commissioner of the New Hampshire Department of

Corrections and other officials and officers in the Department

and at the New Hampshire State Prison to challenge the

department’s policy that requires inmates to maintain their hair

so that a comb may be pulled through it easily.      As determined

on preliminary review, Allende asserts claims under the

Religious Land Use and Institutionalized Persons Act, 42 U.S.C.

§ 2000cc, et seq., (“RLUIPA”), and 42 U.S.C. § 1983 for

violation of his First and Fourteenth Amendment rights.     The

Commissioner moves to dismiss the claims.



                        Standard of Review

    A motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) challenges a complaint on the ground that it fails “to

state a claim on which relief can be granted.”    To decide the
motion, the court accepts as true all of the properly pleaded

facts in the complaint and draws reasonable inferences in favor

of the nonmoving party.   Lemelson v. Bloomberg L.P., 903 F.3d

19, 23 (1st Cir. 2018).   The plaintiffs must allege facts that

allow the court “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”    Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).



                            Background

    Sharif Allende was admitted to the New Hampshire State

Prison on March 21, 2017, after completing a prison sentence

served at the Massachusetts Correctional Institution.     When he

arrived, his hair was styled in dreadlocks.

    During the admission process in the receiving and

diagnostic department of the prison, Officer David Burris asked

Allende if he could “take those things out of [his] hair.”     Doc.

no. 1, ¶ 10.   Allende responded that he had dreadlocks and that

they could not be taken off.   He explained that he was

Rastafarian and would not cut his hair.   Burris told him that if

he did not cut his hair he would be placed in the Secure Housing

Unit (“SHU”) and would not be let out.    Although Allende was not

sent to SHU, he decided to shave his head to avoid the risk.

    In his complaint, Allende alleges that Rastafarian is a

religious denomination and that Rastafarians believe that they


                                 2
are the reincarnation of ancient Israelites.    As part of the

religion, its followers take a vow of Nazarite.     Dreadlocks are

a symbol of the lion of Judah.    He further alleges that the New

Hampshire State Prison recognizes the Rastafarian denomination.

    Allende cites PPD 7.30 as the prison policy that forbids

dreadlocks.    Under PPD 7.30 inmates cannot grow their hair and

facial hair to a length that would prevent corrections officers

from completing “an efficient visual inspection of the hair for

contraband.”    Doc. no. 1-1, at *2.   In addition, “[a]ny person

under supervision must be able to pull a comb through the hair

or facial hair with reasonable ease at the direction of a

Correction Officer.”    Id.   As of February 20, 2017, braids and

dreadlocks were prohibited.

    In Claim One, Allende states that the prison’s policy that

made him cut his hair violated his First Amendment right to free

exercise of his religion and violated RLUIPA.     In Claim Two,

Allenge states that the prison violated his right to equal

protection under the Fourteenth Amendment by making Rastafarians

but not Native Americans cut their hair.     In Claim Three,

Allende alleges that he suffered emotional distress in violation

of the Eighth Amendment by being forced to shave off his

dreadlocks, which was not addressed on preliminary review.        For

purposes of relief, Allende seeks a declaration that the

defendants violated his rights under the United States


                                  3
Constitution and federal law, an injunction against the prison’s

hair policy and to have his disciplinary infractions under the

hair policy be removed from his record, and monetary damages.

    The magistrate judge held a hearing on Allende’s request

for injunctive relief on September 19, 2019, and a second

hearing for October 15, 2019.   At the October 15 hearing,

Allende moved to withdraw his request for preliminary injunctive

relief because he requests had been satisfied.   The magistrate

judge issued the following order:

    On October 15, 2019, a hearing was held on plaintiff
    Sharif Allende’s request for preliminary injunctive
    relief included in his complaint (Doc. No. 1). As
    stated on the record at that hearing, Mr. Allende has
    been provided with the relief he sought in his
    preliminary injunction request. Specifically, the New
    Hampshire Department of Corrections (“DOC”) has
    reduced Allende’s March 31, 2018 disciplinary report
    to a “bad spot report” and his March 21, 2019
    disciplinary report to an incident report, rendering
    moot Allende’s request that the court direct the DOC
    to expunge those disciplinary reports. Further, Mr.
    Allende has been advised that if he files a request
    for a exemption to the “no dreadlocks” hair policy
    with the Warden, that request will be granted,
    rendering moot Allende’s request that the court direct
    the DOC to allow him to grow dreadlocks. For those
    reasons, and for reasons stated on the record at the
    October 15, 2019 hearing, Allende’s oral motion to
    withdraw his request for preliminary injunctive relief
    is GRANTED.

Endorsed Order, Nov. 4, 2019.




                                 4
                              Discussion

     The defendants move to dismiss Allende’s claims as

insufficient to state a claim for relief and on the ground of

qualified immunity.     Allende filed an objection along with the

affidavits of other inmates.     The defendants filed a reply to

argue that the court should disregard the affidavits filed with

Allende’s objection.



A.   Affidavits

     The defendants correctly point out that the affidavits

Allende submitted with his objection cannot be considered for

purposes of their motion to dismiss under Rule 12(b)(6).     See

Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993); Hamann v.

Carpenter, 2018 WL 2012689, at *3 (D. Mass. Apr. 30, 2018).

Nevertheless, the court has read the affidavits and concludes

that they do not support Allende’s claims, as is explained

further below.



B.   Injunction

     Allende has achieved the relief he sought by way of an

injunction, as stated in the magistrate judge’s order dated

November 4, 2019.     For that reason, Allende’s claim for

injunctive relief against the prison’s policy that forbids




                                   5
dreadlocks and to remove his disciplinary infractions related to

that policy is moot.



C.   Declaratory Judgment

     Allende seeks a declaratory judgment that the defendants’

“acts and omissions described” in the complaint violate his

“rights under the Constitution and laws of the United States.”

Doc. no. 1, ¶ 15.   The defendants contend that Allende lacks

standing to seek a declaratory judgment.

     To have standing to maintain a claim for a declaratory

judgment, a plaintiff must allege both injury caused by the

defendants’ unlawful conduct and “‘a sufficient likelihood that

he will again be wronged in a similar way.’” Berner v.

Delahanty, 129 F.3d 20, 24 (1st Cir. 1997) (quoting City of Los

Angeles v. Lyons, 461 U.S. 95, 111 (1983); see also Mota v.

Madeiros, 2018 WL 1524538, at *3 (D. Mass. Mar. 28, 2018).      For

purposes of establishing an injury, a plaintiff must show     “that

he has suffered (or has been threatened with) ‘an invasion of a

legally protected interest which is . . . concrete and

particularized,’”   Berner, 129 F.3d at 24 (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

     Even assuming that Allende could establish an injury for

purposes of standing, he cannot show a sufficient likelihood

that he will again be wronged in the same way.   As Allende


                                6
conceded for purposes of his request for injunctive relief, the

defendants have provided the relief he sought against the hair

policy making an injunction unnecessary.    Therefore, under these

circumstances, Allende lacks standing to pursue a declaratory

judgment.



D.   RLUIPA – Claim One

     In the complaint, Allende alleges that the defendants

violated RLUIPA by preventing him from wearing dreadlocks as

part of his Rastafarian religion.    The defendants move to

dismiss the RLUIPA claim on the ground that money damages are

not available.   The court agrees.

     Sovereign immunity precludes money damages against states

and state officials sued in their official capacities, and

sovereign immunity was not waived for purposes of RLUIPA.

Sossamon v. Texas, 563 U.S. 277, 293 (2011).    Although the First

Circuit has not addressed the issue, the majority of courts have

concluded that money damages are not available against

defendants sued in their individual capacities under RLUIPA.

See, e.g., Fox v. Sheftic, 2019 WL 5597906, at *5 (N.D.N.Y. Oct.

3, 2019) (citing Holland v. Goord, 758 F.3d 215, 224 (2d Cir.

2014)); Pickwell v. Newton, 2019 WL 4675374, at *5 (E.D. Va.

Sept. 25, 2019) (citing Rendelman v. Rouse, 569 F.3d 182, 189

(4th Cir. 2009), and Haight v. Thompson¸ 763 F.3d 554, 560-70


                                 7
(6th Cir. 2014)); Baker v. O.D.O.C., 2019 WL 4454503, at *2 (D.

Or. Sept. 17, 2019) (citing Wood v. Yordy, 753 F.3d 899, 904

(9th Cir. 2014)); Adams v. Corrs. Emergency Response Team, 2019

WL 4074653, at *2 n.4 (E.D. Pa. Aug. 28, 2019) (citing Sharp v.

Johnson, 669 F.3d 144, 154 (3d Cir. 2012)); Hoke v. Lyte, 2019

WL 4440128, at *13 (S.D. Ga. Aug. 14, 2019) (citing Smith v.

Allen, 502 F.3d 1255 (11th Cir. 2007)); Gregory v. Pfister, 2019

WL 3287873, at *2 (N.D. Ill. July 22, 2019) (citing Nelson v.

Miller, 570 F.3d 868, 869 (7th Cir. 2009)).   In addition, other

judges in this district and circuit have concluded that money

damages are not available under RLUIPA against state officials

sued in their individual capacities.   Musterd v. R.I. Dep’t of

Health, 2018 WL 1684345, at *3 (D.R.I. Mar. 19, 2018); Staples

v. Prison, 2017 WL 519189, at *2 (D.N.H. Feb. 8, 2017); Cryer v.

Spencer, 934 F. Supp. 2d 323, 334 (D. Mass. 2013).

      Therefore, no relief is available to Allende under RLUIPA,

and the claim must be dismissed.



E.   Violations of the First, Eighth, and Fourteenth Amendments
     Claims One, Two, and Three

      Allende alleges that the defendants’ enforcement of the

hair policy also violated his First, Eighth, and Fourteenth

Amendment rights.   Those claims are brought pursuant to 42

U.S.C. § 1983.   The defendants contend that Allende cannot



                                 8
recover damages against the defendants sued in their official

capacities, and for that reason, the claims against those

defendants must be dismissed.    With respect to the claims

against the defendants in their individual capacities, they

contend that they did not violate Allende’s rights.    In

addition, with respect to the First Amendment claim, the

individual defendants argue that they are entitled to qualified

immunity.



    1.     Sovereign Immunity – All Claims Against Defendants in
           Their Official Capacities

    “Absent an explicit waiver from the state, the Eleventh

Amendment bars official capacity suits against state actors in

federal court unless the suit seeks prospective injunctive

relief.”    Caisse v. DuBois, 346 F.3d 213, 218 (1st Cir. 2003).

Allende’s claim for prospective injunctive relief is moot.

Nothing suggests that New Hampshire has waived its immunity for

purposes of Allende’s § 1983 claims.    See, e.g., Santos v.

Smith, 2016 WL 1032791, at *1 (D. Mass. Mar. 14, 2016).

    Therefore, Allende’s claims under § 1983 against the

defendants in their official capacities are dismissed.


    2.     Qualified Immunity – First Amendment – Claim One

    The doctrine of qualified immunity protects state

employees, sued in their individual capacities, from liability


                                  9
for damages as long as their conduct did not violate clearly

established constitutional or statutory rights that would have

been known to a reasonable person.    Harlow v. Fitzgerald, 457

U.S. 800, 819 (1982).   The court uses a two-part test to

determine whether qualified immunity exists:   (1) whether the

facts alleged by the plaintiff show the violation of his

constitutional right, and (2) whether that right was clearly

established when the alleged violation occurred.    Pearson v.

Callahan, 555 U.S. 223, 232 (2009).   The court may skip the

first step and go directly to the second step of the inquiry.

Hunt v. Massi, 773 F.3d 361, 367 (1st Cir. 2014).

    The defendants contend that they are entitled to qualified

immunity with respect to Allende’s claim that enforcement of the

hair policy violated his First Amendment right to free exercise

of his religion.   They further contend that there was no clearly

established First Amendment right under the free exercise clause

to wear dreadlocks in prison in March of 2017, when Allende

arrived at the prison and cut his hair.   In support, they cite a

list of cases from 2014 through 2018 to show that prisoners’

rights with respect to prison hair policies were not clearly

established.

    The Second Circuit long ago recognized the First Amendment

right of Rastafarian prisoners to wear their hair in dreadlocks.

See Benjamin v. Coughlin, 905 F.2d 572, 576-77 (2d Cir. 1990);


                                10
Michel v. Manna, 2017 WL 1381859, at *4 (N.D.N.Y. Jan. 17, 2017)

(Rastafarian prisoner’s right to wear dreadlocks clearly

established).   Other courts, however, have not recognized that

right.   See Luther v. White, 2019 WL 511795, at *13 (W.D. Ky.

Feb. 8, 2019) (citing cases and holding that it was not clearly

established in January of 2017 that prison grooming standards

banning dreadlocks violated the free exercise clause of the

First Amendment).   In December of 2012, the Tenth Circuit

considered whether it was clearly established that a prison

grooming policy, which required hair to be able to be combed

out, would violate First Amendment free exercise rights.

Stewart v. Beach, 701 F.3d 1322, 1333 (10th Cir. 2012).      The

Tenth Circuit concluded that the law was unsettled and,

therefore, not clearly established.

    There is no Supreme Court case or First Circuit case on

point.   In 2011, the First Circuit held that enforcement of the

New Hampshire State Prison’s policy restricting facial hair did

not violate the free exercise clause of the First Amendment.

Kuperman v. Wrenn, 645 F.3d 69, 77 (1st Cir. 2011).     Given the

state of the law in March of 2017, it was not clearly

established that enforcement of the New Hampshire State Prison’s

hair grooming policy would violate a prisoner’s First Amendment

free exercise right.




                                11
      The defendants sued in their individual capacities in Claim

One are entitled to qualified immunity and the claim is

dismissed.



      3.    Eighth Amendment – Claim Three

      In Claim Three, Allende alleges that Officer D. Burris

violated his Eighth Amendment rights by requiring him to shave

off his dreadlocks.    He alleges that his request slips to

Chaplain Daly and his discussions with him show that Chaplain

Daly knew that Rastafarians wear dreadlocks.    He further alleges

that he “suffered mental and emotional distress from the

violence done to his Religion by being forced to shave his

[dreadlocks] and breach his ‘vow to Nazarite.’”    Doc. no. 1, ¶

14.

      The defendants argue that Allende cannot recast his First

Amendment claim as an Eighth Amendment claim.    The Eighth

Amendment protects against cruel and unusual punishment in

prison, while the First Amendment protects the free exercise of

religion.    Whether or not Allende’s alternative pleading is

cognizable, qualified immunity would also protect Burris from

liability in this context.1    The court has found no cases that


      1The defendants also argue that the Eighth Amendment claim
is barred by 42 U.S.C. § 1997e(e). Section 1997e(e) provides:
“No Federal civil action may be brought by a prisoner confined
in a jail, prison, or other correctional facility, for mental or

                                  12
show that it was clearly established in March of 2017 that

enforcement of the prison’s hair policy would violate Allende’s

Eighth Amendment rights.

     Therefore, Allende does not state an actionable claim under

the Eighth Amendment.



     4.   Fourteenth Amendment – Claim Two

     In his complaint, Allende alleges that the defendants

violated his Fourteenth Amendment right to equal protection of

the laws by requiring him to shave off his dreadlocks while

allowing Native American inmates to keep long hair.   The

defendants contend that Allende does not allege an equal

protection claim because the hair policy does not limit the

length of hair but instead requires that hair be groomed so that

the inmate can run a comb through it with reasonable ease.2

     The Fourteenth Amendment precludes governmental action that

denies any person the equal protection of the laws.   U.S. Const.

amend. XIV, § 1.   To state an equal protection claim, a



emotional injury suffered while in custody without a prior
showing of physical injury or the commission of a sexual act.”
Whether or not § 1997e(e) bars claims for violation of
constitutional rights is unsettled. See, e.g., Wilcox v. Brown,
877 F.3d 161, 169 (4th Cir. 2017); Ashley v. Metelow, 2019 WL
5493482, at *5 (D.N.J. Oct. 25, 2019).

     2 The defendants also contend that the Fourteenth Amendment
claim is barred because it is duplicative of Allende’s RLUIPA
and First Amendment claims. The defendants are mistaken.

                                13
plaintiff must allege facts that show he was treated differently

from others who are similar to him in all relevant respects and

that the difference in treatment was because of an impermissible

consideration such as his religion.     Freeman v. Town of Hudson,

714 F.3d 29, 36 (1st Cir. 2013).     At the first step, the

plaintiff must show that “the parties with whom he seeks to be

compared have engaged in the same activity vis-à-vis the

government entity without such distinguishing or mitigating

circumstances as would render the comparison inutile.”        Cordi-

Allen v. Conlon, 494 F.3d 245, 251 (1st Cir. 2007).

    The governmental action that Allende challenges is the

prison’s hair grooming policies.     Under those policies, inmates

cannot grow their hair to a length that would prevent

corrections officers from completing “an efficient visual

inspection of the hair for contraband” and inmates “must be able

to pull a comb through the hair or facial hair with reasonable

ease at the direction of a Correction Officer.”     Based on those

policies, the prison banned braids and dreadlocks.

    In support of his claim, Allende alleges that the prison

allows Native Americans to grow long hair.    He does not allege

that the prison allows Native Americans to wear braids or

dreadlocks.   He also does not allege that corrections officers

were unable to do visual inspections of the hair or that Native

Americans are unable to pull a comb through their hair.       In


                                14
contrast, Allende wanted to wear his hair in dreadlocks, which

he does not deny cannot be combed.   As such, Allende does not

allege facts that show he was treated differently from other

similarly situated inmates, such as inmates who were unable to

pull a comb through their hair.3

     Allende has not alleged a cognizable claim for violation of

the equal protection clause of the Fourteenth Amendment.



                            Conclusion

     For the foregoing reasons, the defendants’ motion to

dismiss (document no. 11) is granted.    All claims against all

defendants are dismissed.

     The clerk of court shall enter judgment accordingly and

close the case.

     SO ORDERED.



                              ______________________________
                              Joseph A. DiClerico, Jr.
                              United States District Judge
November 12, 2019
cc: Counsel and Pro Se Party of record.

     3 The affidavits that Allende submitted with his objection
are from four inmates who state that they have never been asked
to run a comb through their hair. Two of them say that their
hair was long. One says that he never saw anyone be asked to
run a comb through his hair. Importantly, none of the affiants
states that he had braids or dreadlocks or any style that would
preclude a visual inspection or running a comb through his hair.
Therefore, even if the affidavits were properly submitted, they
do not help Allende’s claim.

                               15
